Citation Nr: 1454986	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-45 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for femoral acetabular impingement, left hip (claimed as left hip pain).

2.  Entitlement to service connection for fibromyalgia (claimed as secondary to mental disorder).

3.  Entitlement to service connection for Morton's neuroma, left foot with degenerative joint disease of the first metatarsal phalangeal joint, bilateral feet.

4.  Entitlement to service connection for hypertensive vascular disease.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease from August 16, 2007, to November 4, 2009.

7.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), with depressive disorder.

8.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

9.  Entitlement to a compensable evaluation for gastritis.

10.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease from December 1, 2004.

11.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

12.  Entitlement to an effective date prior to August 16, 2007, for the award of a 10 percent evaluation for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1963 to July 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the Veteran's May 2010 notice of disagreement to the RO's December 2009 rating decision that awarded him a 10 percent disability rating for the period from August 16, 2007 to November 4, 2009, a total rating from November 4, 2009, to February 1, 2011, and a 30 percent evaluation from February 1, 2011, limited its challenge to the assigned 10 percent evaluation, and the effective date assigned for this evaluation. Thus, the rest of the decision was not appealed, and the issue is properly characterized on the Title Page of this decision.

The issues of entitlement to service connection for left hip disability, left foot Morton's neuroma, hypertensive vascular disease, and increased ratings for gastritis, coronary artery disease, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of fibromyalgia.

2.  There has been no demonstration by competent clinical evidence, or credible lay evidence, that erectile dysfunction was present in service, or that there is a nexus or link between any currently diagnosed erectile dysfunction and the Veteran's active service or service-connected posttraumatic stress disorder (PTSD).

3.  Throughout the rating period on appeal, the Veteran had bilateral hearing loss manifested by no worse than level III hearing acuity in the right ear and level II hearing acuity in the left ear.

4.  The first VA treatment record after the August 2005 decision awarding service connection for a left knee disability showing treatment and increase in disability for the Veteran's left knee condition was dated July 5, 2007.

5. For the period from July 5, 2007, to May 6, 2008, the Veteran's service-connected left knee disability was manifested by complaints of pain, fluid in the knee joint, positive McMurray's test, and a tear in the meniscus; with no instability and no reports of flexion limited to 45 degrees or extension limited to 10 degrees.

6. For the period from May 6, 2008, to April 27, 2009, the Veteran's service-connected left knee disability was manifested by complaints of painful motion but with no reports of flexion limited to 45 degrees or extension limited to 10 degrees; no weakness, fatigability, or incoordination; no evidence of effusion, locking, no tear in the meniscus; and no instability 

7. For the period from April 27, 2009, to November 4, 2009, the Veteran's service-connected left knee disability was manifested by complaints of pain, a tear in the meniscus, popping, grinding, and buckling; with no instability and no reports of flexion limited to 45 degrees or extension limited to 10 degrees.

8.  Throughout the rating period on appeal, the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment comparable to no more than reduced reliability and productivity.

CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).  

3.  The criteria for a compensable rating for bilateral hearing loss has not been met during the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 (2014).

4.  The criteria for a 20 percent rating for left knee degenerative joint disease from July 5, 2007, to May 6, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5010, 5257, 5258, 5259, 5260, 5261 (2014).

5.  The criteria for a rating greater than 10 percent for left knee degenerative joint disease from May 6, 2008 to April 27, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5010, 5257, 5258, 5259, 5260, 5261 (2014).

6.  The criteria for a 20 percent rating for left knee degenerative joint disease from April 27, 2009, to November 4, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5010, 5257, 5258, 5259, 5260, 5261 (2014).

7.  The criteria for an effective date of July 5, 2007, for the award of an increased rating for left knee degenerative joint disease have been met. 38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2014).

8.  The criteria for an initial evaluation in excess of 50 percent for PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in March 2005 and March 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disabilities on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities  Further, the Board has considered the Court of Appeals for Veterans Claims' holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A review of the VA audiological examinations reflects that the examiners noted the Veteran's situation of greatest difficulty in hearing and provided an adequate description of the functional effects of the Veteran's hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Analysis for service connection claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Fibromyalgia

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran has not been diagnosed with fibromyalgia.  It is important to note that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F. 3d 1356 (2001).  

To the extent that the Veteran has asserted that he has fibromyalgia, whether lay evidence is competent and sufficient in a particular case is an issue of fact. Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Considering the competency of a lay diagnosis with regard to fibromyalgia, the Board finds that fibromyalgia is a multi-faceted and complex condition comprised of multiple symptoms and requires testing, clinical evaluation, and medical training to diagnose. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose fibromyalgia.  Additionally, he has not reported a contemporaneous diagnosis from a medical professional, nor has any medical professional diagnosed fibromyalgia based on his asserted symptoms. Accordingly, his lay evidence, to the extent that he has provided any, does not constitute competent medical evidence of a diagnosis of fibromyalgia.

As the evidence does not show that the Veteran has fibromyalgia, there is no basis upon which to grant service connection for this claim and it must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Erectile dysfunction

The Veteran asserts that he has erectile dysfunction as a result of taking medications to treat his PTSD.

Service treatment records show no complaints, diagnosis, or treatment of erectile dysfunction.

Erectile dysfunction was not shown during service, and a May 2008 VA examiner specifically noted that the Veteran's erectile dysfunction was not related to the medications taken to treat his service-connected PTSD.  Significantly, there is no competent medical opinion linking erectile dysfunction to service or to service-connected PTSD medications.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's erectile dysfunction and either service or his service-connected PTSD.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of his current erectile dysfunction.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, the Federal Circuit provided an example as to when lay evidence was competent, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether erectile dysfunction is caused by PTSD or an event in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the cause of his erectile dysfunction are not competent evidence as to a nexus.  In sum, the criteria for service connection for erectile dysfunction has not been established.

	(CONTINUED ON NEXT PAGE)

Applicable Laws and Analysis for the earlier effective date claim

Generally, the effective date for an increased evaluation is generally the "date of receipt of the claim [for increase] or the date entitlement arose, whichever is later." 38 C.F.R. § 3.400(o)(1) (2014); see 38 U.S.C. § 5110(a). Pursuant to regulation, certain medical records demonstrating a worsening in a veteran's disability that is already service connected may constitute an informal claim for an increased disability rating for that disability, and the date of claim in these situations is the date of the treatment record in question. See 38 C.F.R. § 3.157(b) (2014); see also Massie v. Shinseki, 25 Vet.App. 123, 131-32 (2011) (discussing the requirements of § 3.157(b)).

Effective date prior to August 16, 2007, for the award of a compensable rating for a left knee disability

In a December 2009 rating decision the RO awarded the Veteran a 10 percent disability evaluation for his service-connected left knee condition effective August 16, 2007, the date of a treatment note indicating an increase in severity of his left knee disability. See 38 C.F.R. § 3.157(b) (2014). The Veteran asserts that an earlier effective date is warranted.

The Veteran was awarded service connection for his left knee disability in an August 2005 rating decision. He did not perfect and appeal of this decision. Review of the record shows that the Veteran did not file a claim for an increased rating regarding his left knee disability prior to the currently assigned effective date of August 16, 2007. 38 C.F.R. § 3.155 (2014).

However, review of the evidence shows that the initial VA treatment record postdating the award of service connection in August 2005 which also indicates an increase in the severity of the Veteran's left knee condition is dated on July 5, 2007, wherein the Veteran was first treated for complaints of knee pain. These knee complaints were subsequently shown by clinical testing to involve a meniscus tear.  There is no claim for an increased rating, informal or formal, prior to July 5, 2007, and no evidence that entitlement to an increased rating arose prior to July 5, 2007. Accordingly, the Board finds that July 5, 2007, is the appropriate date of receipt of a claim for an increased rating, and the proper effective date for any assigned increased evaluation of the Veteran's left knee condition. 
 
Applicable Laws and Analysis for increased rating claims

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Bilateral hearing loss.

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In February 2007 the Veteran underwent a VA audiological examination.  Pure tone air conduction thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
70
65
65
LEFT
35
50
60
55

The average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 58.75 decibels in the right ear and 50 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 96 percent in the right ear and 96 percent in the left ear.  The audiological findings correspond to a level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level II hearing in the right ear and level I hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the February 2007 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

In November 2008 the Veteran underwent a VA audiological examination.  Pure tone air conduction thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
65
70
LEFT
40
60
60
65

The average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 58.75 decibels in the right ear and 56.25 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 96 percent in the right ear and 94 percent in the left ear.  The audiological findings correspond to a level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level II hearing in the right ear and level I hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the November 2008 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

In April 2010 the Veteran underwent a VA audiological examination.  Pure tone air conduction thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
70
65
65
LEFT
30
65
65
65

The average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 58.75 decibels in the right ear and 56.25 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 88 percent in the right ear and 92 percent in the left ear.  The audiological findings correspond to a level III hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level III hearing in the right ear and level I hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the April 2010 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

In February 2013 the Veteran also underwent a VA audiological examination.  Pure tone air conduction thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
70
75
LEFT
40
60
60
70

The average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 62.5 decibels in the right ear and 57.5 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 88 percent in the right ear and 92 percent in the left ear.  The audiological findings correspond to a level III hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level III hearing in the right ear and level II hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the February 2013 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss, and the Veteran's statements have been noted and reviewed.  In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his reports of the difficulties in hearing that he experiences.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, a compensable rating for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

	(CONTINUED ON NEXT PAGE)


IV.  Left knee

The Veteran seeks a rating in excess of 10 percent for left knee degenerative joint disease from August 16, 2007, to November 4, 2009.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Under Diagnostic Code 5262, a 20 percent evaluation is for assignment for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is for assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

An August 2007 VA treatment note indicates full flexion and extension with complaints of pain. Private treatment records from April and May 2008, indicate 0 to 140 degrees of flexion on the left knee, 2+ anterior drawer and lachman's on the left, negative posterior drawer test, no varus/valgus instability, and a trace of effusion in the left knee in April 2008 prior to arthroscopy of the left knee on May 6, 2008. Post surgery, in May 2008, the Veteran had 0 to 130 degrees of flexion and no effusion.  In June 2008 the Veteran had range of motion from 0 to 135 degrees, tenderness over the medical femoral condyle at the medial collateral ligament insertion site but no tenderness over the joint line, no swelling, medial-sided pain, and some reported catching under the patella. The examiner indicated that the catching was due to patellofemoral arthrosis. 

In a May 28, 2008, VA examination report, the Veteran indicated that discomfort in the left knee had decreased somewhat after an arthroscopic procedure to repair his torn meniscus, but he continued to have mild discomfort and aching when the weather turned cold and damp. He had a torn anterior cruciate ligament which was not repaired during the surgery. He had no instability, stiffness, locking, or swelling, his activities of daily living were not impaired. His gait was normal and he ambulated without use of any assistive or supportive devices. He had no reported flare-ups over the last year. Range of motion testing showed flexion of 0 to 140 degrees, extension to 0 to 5 degrees, and the Veteran was able to do 3 deep knee bends repeatedly with no additional loss of motion, pain on motion, weakness, impaired endurance, incoordination, or instability. X-rays showed no joint effusion.

In April 2009 the Veteran was seen at the VA medical facility with complaints of knee pain, stating that he felt that something had "ripped" in the front part of his knee, and that his knee was buckling and painful. No edema was noted, there was tenderness to touch on the inferior patellar and medial, the joint was stable with range of motion and no laxity was noted. His gait was steady. He was prescribed a brace. In June 2009, the Veteran reported having knee pain for the past 48 months, worsening with rotation, standing, and climbing stairs. He denied locking, but complained of giving way. The left knee was tender to palpation over the medial joint line with crepitus, McMurrays test was negative as was Lachmans test. Clinical testing showed chronic injury with thickening of the anterior cruciate ligament, bone bruising with degenerative changes of the medial compartment, truncation of the anterior horn of the medial meniscus, degenerative signal as well as a tear of the posterior horn of the medial meniscus. He was recommended for total knee arthroplasty. An October 2009 treatment note indicates chronic pain with popping and grinding, but no swelling. His left knee had  genu varus deformity, slight lateral knee laxity but the knee was stable to anterior stress, and had full motor strength.  X-rays showed increased joint space narrowing, stable genu varus, and no patella subluxation. On November 4, 2009, the Veteran underwent a total knee arthroplasty on his left knee.

Based on the evidence of record, there is no basis for awarding a higher rating for limitation of motion under DCs 5260 and 5261, as there is no evidence that his left knee flexion was limited to 45 degrees or his extension to 10 degrees.  

However, the Veteran had a positive McMurray's test in August 2007, indicating some tear to the meniscus, and an MRI showed an extensive tear of the medial meniscus with a small amount fluid in the joint, and the Veteran complained of pain in the knee.  The Veteran continued to have problems with the knee up to the date of his May 6, 2008, arthroscopic procedure to repair the meniscus, when his symptoms improved as indicated in the post-operative notes and the May 2008 VA examination findings.  On April 27, 2009, the Veteran again presented with knee pain, buckling, which was subsequently shown on MRI to include bone bruising and arthritis, with a tear of the posterior horn of the medial meniscus and truncation of the anterior horn of the medical meniscus, and in October there was pain with popping and grinding. 

In reviewing the evidence of record, the Board finds that staged ratings are appropriate.  For the period from July 5, 2007, to May 6, 2008, when the Veteran underwent an arthroscopic procedure to repair his meniscus, the Board finds that while the effusion in the joint was small, and there was no evidence of locking of the knee, overall, the symptoms presented more nearly approximate the criteria set out in DC 5258, of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint, and a 20 percent rating under this provision is warranted for this time period.  

For the period from May 6, 2008, to April 27, 2009, the Veteran had essentially normal range of motion with pain/tenderness, but no indication of other symptoms that would equate to locking, effusion, and a meniscus tear to warrant a continued 20 percent rating under DC 5258.  Moreover, given that his meniscus or semilunar cartilage tear was repaired on May 6, 2008, a rating under DC 5259 for this period is not warranted.  Accordingly, a 10 percent evaluation for noncompensable painful motion under DC 5010 for painful motion is appropriate for this time period. 

From April 27, 2009, to November 4, 2009, the Veteran presented with a new injury to his knee, which was shown on MRI to include tears in the meniscus, with pain, popping, grinding, buckling, and tenderness. While the evidence does not include effusion or locking, the Board finds that the overall symptomatology of his left knee for this period equates to the criteria in DC 5258, and a 20 percent rating is warranted under this provision for this timeframe.

For the periods from July 5, 2007, to May 6, 2008, and April 27, 2009, to November 4, 2009, additional compensation under DC 5010 for painful motion due to arthritis of the knee is not warranted given that, as noted above, the Veteran's painful motion/pain in the left knee is being compensated under the rating provided under DC 5258, and compensating the pain symptoms twice is prohibited.  38 C.F.R. § 4.14 (2014).

Moreover, additional compensation based on functional loss is not warranted under sections 4.40, 4.45, and 4.59, for any of the relevant time periods given that the evaluations provided include compensation for painful motion in the left knee. Moreover, there is no evidence during the appeal period indicating weakness, excess fatigability, functional loss during flare-ups, or incoordination. 

With regard to the provisions of VA  General Counsel opinion 23-97 (VAOPGCPREC 23-97), which provides that a claimant who has arthritis of the knee may receive a separate rating under Diagnostic Code 5257, governing instability of the knee, the Board finds that no such separate rating is warranted in this case.  VAOPGCPREC 9-98. The evidence of record indicates that the Veteran's knee was not unstable during the appeal period. 

In conclusion, the preponderance of the evidence establishes that an increased rating of 20 percent, but no higher, is warranted for the Veteran's service-connected left knee disability for the periods from July 5, 2007, to May 6, 2008, and April 27, 2009, to November 4, 2009; and no increase above the currently assigned 10 percent evaluation is warranted for the period from May 6, 2008, to April 27, 2009. 
V.  PTSD

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002). However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio,  713 F.3d at 116-17.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

The applicable medical records, including VA examinations, have revealed diagnoses including PTSD and depressive disorder.  The Veteran's reported symptoms have included anxiety, social isolation, psychological guardedness, depression, exaggerated startle response, sleep impairment, nightmares, sleep disturbances, avoidance, irritability, intrusive thoughts, concentration problems, hypervigilance, flashbacks, emotional numbness, and GAF scores on examination ranging from 55-60.

A review of the claims file reveals that, despite undergoing multiple VA psychiatric examinations, including in February 2008 and February 2013, symptoms such as obsessional rituals which interfere with routine activities, depression affecting the ability to function independently, and spatial disorientation have not been shown.  While anxiety and suspiciousness have been noted, they have not been found to have interfered with routine activities and do not constitute symptoms of such frequency, severity, and duration as to equate to those listed in the criteria for a 70 percent evaluation.  Further, no formal speech or cognitive disorder has been noted, and it does not appear that the Veteran has ever asserted as much.  Records do not demonstrate that neglect of personal appearance and hygiene have been consistently shown.

While it is clear that the Veteran's PTSD has impacted his social functioning, the Veteran has been able to maintain a marriage of over 40 years and a business raising horses.  Significantly, the Veteran's GAF scores of 55-60 tend to reflect moderate levels of PTSD symptoms, and a review of the clinical findings from the psychiatric records do not reveal symptoms which more closely approximate the criteria for a rating of 70 percent, or symptoms not included in those criteria that equate in frequency, severity, and duration to the listed symptoms.  As such, a rating in excess of 50 percent for PTSD is not warranted at any time during the appeal.

In conclusion, the evidence does not support a rating in excess of 50 percent for PTSD.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for fibromyalgia is denied.

Service connection for erectile dysfunction is denied.

A compensable rating for bilateral hearing loss is denied.

An effective date of July 5, 2007, is granted for the increased evaluation of 20 percent for the Veteran's left knee disability.

A 20 percent rating for the periods from July 5, 2007 to May 6, 2008, and from April 27, 2009 to November 4, 2009, for the Veteran's left knee disability is granted, subject to the applicable law governing the award of monetary benefits.

A rating greater than 10 percent for the period from May 6, 2008, to April 27, 2009, for the Veteran's left knee disability, is denied.

An initial evaluation in excess of 50 percent for PTSD with depressive disorder is denied.


REMAND

As for the issues of entitlement to service connection for left hip disability and for Morton's neuroma, left foot with degenerative joint disease of the first metatarsal phalangeal joint, bilateral feet, in May 2008 and March 2009 the Veteran underwent VA examinations that were to address the medical matters raised by these issues.  The examinations did not address the matter as to whether the left hip and left foot disabilities were aggravated by a service-connected disability.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by these issues.

As for the issue of entitlement to service connection for hypertensive vascular disease, the Board finds that the record does not contain sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that the file does not contain a medical opinion as to whether the Veteran's hypertensive vascular disease is related to service-connected coronary artery disease, and an opinion in this regard should be obtained.

As for the issues of entitlement to a compensable evaluation for gastritis and entitlement to an initial evaluation in excess of 10 percent for coronary artery disease from December 1, 2004, the Veteran asserts that these disabilities have worsened since his last examination.  Based on the Veteran's assertions, additional VA examinations is appropriate. VAOPGCPREC 11-95.

As the remanded issues could impact the Veteran's TDIU claim, appellate consideration of the issue of entitlement to a TDIU is deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since February 3, 2014, and associate them with the record.

2.  The Veteran should be scheduled for appropriate VA examinations regarding his left hip disability and Morton's neuroma, left foot with degenerative joint disease of the first metatarsal phalangeal joint, bilateral feet.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  

Following examination of the Veteran, interview, and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a left hip disability or Morton's neuroma, left foot with degenerative joint disease of the first metatarsal phalangeal joint, bilateral feet that (a) had its onset in service or within one year of service discharge, or (b) is etiologically related to his active service, or (c) is proximately due to or the result of the service-connected left or right knee disabilities, or (d) is aggravated (made permanently worse) by the service-connected left or right knee disabilities.

A thorough and complete rationale for the requested opinions must be provided. 

3.  The Veteran should be afforded a VA examination to determine the severity of his service-connected gastritis and coronary artery disease.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

The examiner performing the coronary artery disease examination should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has hypertensive vascular disease that (a) had its onset in service or within one year of service discharge, or (b) is etiologically related to his active service, or (c) is proximately due to or the result of the service-connected coronary artery disease, or (d) is aggravated (made permanently worse) by the service-connected coronary artery disease.

Complete and thorough rationale for the requested opinion must be provided.

4.  The AOJ should then, based on all the evidence of record, adjudicate the issues still on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


